MEMBRANE-ELECTRODE ASSEMBLY FOR FUEL CELLS WITH IMPROVED CHEMICAL DURABILITY AND PROTON CONDUCTIVITY AND METHOD OF MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings submitted on 7/18/2022 have been accepted by the Examiner.

Response to Amendment
In response to communication filed on 7/18/2022:
Claims 1, 5, and 6 have been amended; claim 3 has been canceled. No new matter has been entered.
Rejections under 35 USC 112(a), (b), and 103 have been withdrawn due to amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jori Fuller on 8/9/2022.

The application has been amended as follows: 
Claims 7-18. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 2, 4, and 6 were rejected under 35 U.S.C. §103 as being unpatentable over Trogadas (NPL) in view of Bao (CN 107623137). Claims 3, 5, and 6 were rejected under 35 U.S.C. §112(b) as being indefinite. Claim 5 was rejected under 35 U.S.C. §112(a) as being non-enabling.
Claim 5 was rejected as being non-enabling for not providing enablement for a type of an anion transfer material. Applicant has amended claim 5 to recite that "the ion transfer material comprises a perfluorinated sulfonic acid (PFSA) ionomer," which is supported by at least paragraphs [0048] and [0061] of the specification. Thus, the rejection has been withdrawn 
Claims 3, 5, and 6 were rejected to for being indefinite. Claim 3 has now been canceled, but the subject matter has been added to claim 1 and the functional group has been clarified. Claims 5 and 6 have been amended to correct the antecedent basis. Thus, the rejections have been withdrawn.
Applicant has amended claim 1 with the allowable subject matter of claim 3. Thus, the rejections under 35 USC 103 have been withdrawn and claims 1, 2, and 4-6 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729